


117 HR 5417 IH: Preventing Unjust Red Flag Laws Act of 2021
U.S. House of Representatives
2021-09-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 5417
IN THE HOUSE OF REPRESENTATIVES

September 29, 2021
Mr. Crenshaw introduced the following bill; which was referred to the Committee on the Judiciary

A BILL
To prohibit funding for the implementation and enforcement of Federal red flag orders.


1.Short titleThis Act may be cited as the Preventing Unjust Red Flag Laws Act of 2021. 2.Prohibition on funding for implementation and enforcement of red flag laws or rules (a)Prohibition on fundingNone of the funds made available for any Federal department or agency may be used to—
(1)implement or enforce Federal red flag laws; or (2)provide assistance to States, local, tribal, or territorial government departments or agencies for the implementation or enforcement of red flag laws. 
(b)Red flag laws definedIn this section, the term red flag laws means— (1)a risk-based, temporary, and preemptive protective order that authorizes the removal of firearms without due process.

